DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 1, 2020 and July 19, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information obtaining unit” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “information obtaining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant has not defined any specific structure for the information obtaining unit in claims 1-4.  The only reference to what applicant is referring to as the “information obtaining unit” occurs in line 21 of page 13 of applicant’s specification.  This sentence only refers to the image synthesizing section 138, as an example of the information obtaining unit.  However, an “image synthesizing section” also does not have a specific structure known in the art.  Thus, applicant has failed to disclose a corresponding structure for the information obtaining unit. Therefore, claims 1-4 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 5-11 are rejected based on their dependency to claims 1-4.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Publ. No. 2011/0153199) in view of Shingo et al. (Japanese Publ. No. 2004-219664).
Regarding claim 1, Morimoto discloses a drive recorder and display system capable of playing back past events based on geographical information.  More specifically and as it relates to the applicant’s claims, Morimoto discloses a display system (in-vehicle display system, 100; see Figure 1 and paragraph 0035) comprising: an information obtaining unit (CPU, 10; see Figure 3) configured to obtain event information about an event 5in the past or future located within a range of a vehicle (see paragraphs 0082-0084 where information on events that have happened in the past are obtained); and a display unit (display, 13; see paragraph 0047) configured to display the event within the range based on the obtained event information (see paragraphs 0082-0087 where a mark indicating the event is displayed on the display, 13), wherein the information obtaining unit obtains, as the event information, vehicle outside view image data captured by a vehicle which has traveled in the past (see paragraphs 0087-0090 where video image data of the event is obtained), and 10the display unit adjusts the obtained image data to correspond to a traveling location of the vehicle with the occupant and displays the event based on the adjusted image data (see Figure 9 and paragraphs 0087-0090 where the display unit adjusts the obtained image data for display on the display 13).
Morimoto, however, fails to specifically disclose that the event information is an event in the past or future located within a field of view of the occupant of the vehicle.  Morimoto appears to only disclose that the event information is within a specific “range” of the user and displaying the mark representing the image when in the range.  Shingo, on the other hand, discloses that it is well known in the art to display information on an object within a field of view of an occupant of a vehicle.  More specifically, Shingo discloses a head mounted display (HMD device, 2; see page 5 of the provided translation) that uses position information to identify a building within a field of view of the HMD device.  See pages 6-7 and 9 of the provided translation.  Shingo discloses that the use of a head mounted display device using a field of view of a driver to display auxiliary information prevents the user from having to view an instruments cluster on an instrument panel thereby taking their eyes off of the road.  See page 1 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify Morimoto’s display to be a head mounted display capable of determining a user’s line of sight and displaying information within the user’s line of sight so that the user does not have to take their eyes off of the road to view an instrument panel.












As for claim 2, Morimoto discloses a drive recorder and display system capable of playing back past events based on geographical information.  More specifically and as it relates to the applicant’s claims, Morimoto discloses a display system (in-vehicle display system, 100; see Figure 1 and paragraph 0035) comprising: an information obtaining unit (CPU, 10; see Figure 3) configured to obtain event information about an event 5in the past or future located within a range of a vehicle (see paragraphs 0082-0084 where information on events that have happened in the past are obtained); and a display unit (display, 13; see paragraph 0047) configured to display the event within the range based on the obtained event information (see paragraphs 0082-0087 where a mark indicating the event is displayed on the display, 13), wherein the information obtaining unit obtains, as the event information, past traffic accident information (see paragraphs 0082-0090 where location data and video image data of accidents are obtained), and 10the display unit displays an event of the traffic accident with a clear indication of a location of the traffic accident (see Figures 8 and 9 and paragraphs 0082-0087 where the display unit displays a marker at the location where the accident occurred).
Morimoto, however, fails to specifically disclose that the event information is an event in the past or future located within a field of view of the occupant of the vehicle.  Morimoto appears to only disclose that the event information is within a specific “range” of the user and displaying the mark representing the image when in the range.  Shingo, on the other hand, discloses that it is well known in the art to display information on an object within a field of view of an occupant of a vehicle.  More specifically, Shingo discloses a head mounted display (HMD device, 2; see page 5 of the provided translation) that uses position information to identify a building within a field of view of the HMD device.  See pages 6-7 and 9 of the provided translation.  Shingo discloses that the use of a head mounted display device using a field of view of a driver to display auxiliary information prevents the user from having to view an instruments cluster on an instrument panel thereby taking their eyes off of the road.  See page 1 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify Morimoto’s display to be a head mounted display capable of determining a user’s line of sight and displaying information within the user’s line of sight so that the user does not have to take their eyes off of the road to view an instrument panel.

With regard to claim 3, Morimoto discloses a drive recorder and display system capable of playing back past events based on geographical information.  More specifically and as it relates to the applicant’s claims, Morimoto discloses a display system (in-vehicle display system, 100; see Figure 1 and paragraph 0035) comprising: an information obtaining unit (CPU, 10; see Figure 3) configured to obtain event information about an event 5in the past or future located within a range of a vehicle (see paragraphs 0082-0084 where information on events that have happened in the past are obtained); and a display unit (display, 13; see paragraph 0047) configured to display the event within the range based on the obtained event information (see paragraphs 0082-0090 where a mark and/or video indicating the event is displayed on the display, 13), wherein the information obtaining unit obtains, as the event information, image data which have been created about an event assumed to have occurred in the past (see paragraphs 0087-0090 where video image data of the event is obtained), and 10the display unit adjusts the obtained image data to correspond to a traveling location of the vehicle with the occupant and displays the event based on the adjusted image data (see Figure 9 and paragraphs 0087-0090 where the display unit adjusts the obtained image data for display on the display 13).
Morimoto, however, fails to specifically disclose that the event information is an event in the past or future located within a field of view of the occupant of the vehicle.  Morimoto appears to only disclose that the event information is within a specific “range” of the user and displaying the mark representing the image when in the range.  Shingo, on the other hand, discloses that it is well known in the art to display information on an object within a field of view of an occupant of a vehicle.  More specifically, Shingo discloses a head mounted display (HMD device, 2; see page 5 of the provided translation) that uses position information to identify a building within a field of view of the HMD device.  See pages 6-7 and 9 of the provided translation.  Shingo discloses that the use of a head mounted display device using a field of view of a driver to display auxiliary information prevents the user from having to view an instruments cluster on an instrument panel thereby taking their eyes off of the road.  See page 1 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify Morimoto’s display to be a head mounted display capable of determining a user’s line of sight and displaying information within the user’s line of sight so that the user does not have to take their eyes off of the road to view an instrument panel.


Claim(s) 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Publ. No. 2011/0153199) in view of Shingo et al. (Japanese Publ. No. 2004-219664) and further in view of Ikeuchi et al. (Japanese Publ. No. 5804571 B2).
Regarding claim 4, Morimoto discloses a drive recorder and display system capable of playing back past events based on geographical information.  More specifically and as it relates to the applicant’s claims, Morimoto discloses a display system (in-vehicle display system, 100; see Figure 1 and paragraph 0035) comprising: an information obtaining unit (CPU, 10; see Figure 3) configured to obtain event information about an event 5in the past or future located within a range of a vehicle (see paragraphs 0082-0084 where information on events that have happened in the past are obtained); and a display unit (display, 13; see paragraph 0047) configured to display the event within the range based on the obtained event information (see paragraphs 0082-0090 where a mark and/or video indicating the event is displayed on the display, 13), wherein the information obtaining unit obtains, as the event information, image data which have been created about an event assumed to have occurred in the past (see paragraphs 0087-0090 where video image data of the events in the past are obtained), and 10the display unit adjusts the obtained image data to correspond to a traveling location of the vehicle with the occupant and displays the event based on the adjusted image data (see Figure 9 and paragraphs 0087-0090 where the display unit adjusts the obtained image data for display on the display 13).
Morimoto, however, fails to specifically disclose that the event information is an event in the past or future located within a field of view of the occupant of the vehicle.  Morimoto appears to only disclose that the event information is within a specific “range” of the user and displaying the mark representing the image when in the range.  Shingo, on the other hand, discloses that it is well known in the art to display information on an object within a field of view of an occupant of a vehicle.  More specifically, Shingo discloses a head mounted display (HMD device, 2; see page 5 of the provided translation) that uses position information to identify a building within a field of view of the HMD device.  See pages 6-7 and 9 of the provided translation.  Shingo discloses that the use of a head mounted display device using a field of view of a driver to display auxiliary information prevents the user from having to view an instruments cluster on an instrument panel thereby taking their eyes off of the road.  See page 1 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify Morimoto’s display to be a head mounted display capable of determining a user’s line of sight and displaying information within the user’s line of sight so that the user does not have to take their eyes off of the road to view an instrument panel.
Furthermore, neither Morimoto nor Shingo discloses that the event information is virtual image data which have been created about an event assumed to occur in the future.  Ikeuchi, on the other hand, discloses that it is well known in the art to display virtual images of events that are assumed to happen in the future to a passenger in a vehicle.  More specifically, Ikeuchi discloses a vehicle (1; see paragraph 0017) and a plurality of head mounted display devices (31; see paragraph 0019) worn by the passengers.  Based on a detected position of the vehicle the head mounted display devices can display historical or future events as virtual images overlain on the current scene.  See paragraph 0021.  Ikeuchi specifically discloses that a future landscape may be displayed to a user.  See paragraph 0039 of the provided translation.  Therefore, as per MPEP § 2143 Morimoto differs from the prior art by the substitution of future events instead of events that have happened in the based.  As taught by Ikeuchi, the display of events that may happen in the future are known in the art.  Furthermore, one of ordinary skill in the art could have easily substituted a past image with a future image in the display of the image data, and that the substitution would have been predictable – i.e. the substitution would result in the display of future data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow for the display of future events in Morimoto.
As for claims 8-10, as noted above in the discussion of claims 1, 3, and 4, respectively, the combination Morimoto and Shingo (and with respect to claim 4, the Ikeuchi reference) discloses all of the limitations of the parent claims.  The Morimoto and Shingo references however, fails to specifically disclose that the occupant is not a driver, and the display unit is configured to display a corresponding view by overlapping or replacing an actual view including a road.  Ikeuchi, on the other hand, discloses that it is well known in the art to provide a passenger (not a driver) of a vehicle a head mounted display to view virtually generated images at a detected location representing past events.  More specifically, Ikeuchi discloses a vehicle (1; see paragraph 0017) and a plurality of head mounted display devices (31; see paragraph 0019) worn by the passengers.  Based on a detected position of the vehicle the head mounted display devices can display historical or future events as virtual images overlain on the current scene.  See paragraph 0021.  Ikeuchi discloses that the head mounted display device (31) tracks the position of a wearer’s head and generates a mixed reality image for each user.  See paragraphs 0028-0030.  Furthermore, Ikeuchi discloses that an omnidirectional real image is used to generate the virtual image.  See paragraphs 0019-0020.  Ikeuchi does not mention the ability to not cover a road.  Furthermore, since the image in Ikeuchi is an omnidirectional image, a road is surely capable of being captured.  Thus, since Ikeuchi does not disclose the ability to keep the roadway from be covered by the virtual image, the virtual image may be capable of overlapping or replacing an actual view including a road.  Ikeuchi discloses that providing a passenger (not a driver) of a vehicle a display capable of determining the field of view of the passenger, the system can be used in a vehicular touring system where each passenger has their own ability to determine their own views.  See paragraphs 0017 and 0028-0030 and 0032-0033.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the head-mounted display of the combination or Morimoto and Shingo to a passenger of a vehicle and allow the road to be overlain or replaced by the generated images to allows the system to be used in a vehicular touring system.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Publ. No. 2011/0153199) in view of Shingo et al. (Japanese Publ. No. 2004-219664) and further in view of Fujie (European Publ. No. EP 2793193 A1).
Regarding claims 5 and 6, as mentioned above in the discussion of claims 1 and 3, respectively, the combination of Morimoto and Shingo discloses all of the limitations of the parent claim. Furthermore, both Morimoto and Shingo disclose that the occupant (i.e. user of the display device) is a driver.  The aforementioned references however, fail to specifically disclose that the corresponding view is displayed by overlapping or replacing an actual view excluding a road.  In other words, the aforementioned references fail to specifically preventing the generated image from overlapping a road surface.  Fujie, on the other hand, discloses that it is well known in the art to prevent augmented reality information from being displayed on a roadway.  More specifically Fujie discloses a head mounted display system for a driver (see paragraph 0087) that can move the display of additional information on a display to prevent it from being displayed on a roadway.  See paragraph 0013.  Fujie implies that this feature allows for the driver to have an unobstructed view of the road.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prevent the image data of Morimoto and Shingo from being overlain on a road surface so that the drivers view is not obstructed.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Publ. No. 2011/0153199) in view of Shingo et al. (Japanese Publ. No. 2004-219664) and further in view of Ikeuchi et al. (Japanese Publ. No. 5804571 B2) and Fujie (European Publ. No. EP 2793193 A1).
Regarding claim 7, as mentioned above in the discussion of claims 1 and 3, respectively, the combination of Morimoto, Shingo, and Ikeuchi discloses all of the limitations of the parent claim. Furthermore, both Morimoto and Shingo disclose that the occupant (i.e. user of the display device) is a driver.  The aforementioned references however, fail to specifically disclose that the corresponding view is displayed by overlapping or replacing an actual view excluding a road.  In other words, the aforementioned references fail to specifically preventing the generated image from overlapping a road surface.  Fujie, on the other hand, discloses that it is well known in the art to prevent augmented reality information from being displayed on a roadway.  More specifically Fujie discloses a head mounted display system for a driver (see paragraph 0087) that can move the display of additional information on a display to prevent it from being displayed on a roadway.  See paragraph 0013.  Fujie implies that this feature allows for the driver to have an unobstructed view of the road.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prevent the image data of Morimoto and Shingo from being overlain on a road surface so that the drivers view is not obstructed.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. Publ. No. 2011/0153199) in view of Shingo et al. (Japanese Publ. No. 2004-219664) and further in view of Otaka (U.S. Publ. No. 2020/0021751).
Regarding claim 11, as mentioned above in the discussion of claims 1 and 3, respectively, the combination of Morimoto and Shingo discloses all of the limitations of the parent claim. The aforementioned references however, fail to specifically disclose that the information obtaining unit is configured to obtain the image data captured in the past in fine or cloudy weather when current weather around the vehicle with the occupant is rain or snow, and the display unit is configured to display a centerline based on the image data by overlapping or replacing an actual centerline.  Otaka, on the other hand, discloses that it is well known in the art to obtain image data captured in the past in sunny or cloudy weather when the current weather around the vehicle is rain or snow, and to display a center line by overlapping or replacing an actual centerline.  More specifically, Otaka discloses a plurality of vehicles (200) connected to a server (100).  The server aggregates images of a road during times of sunny or cloudy weather.  During times of snowy weather, a vehicle may request an image taken in the sunny/cloudy weather and create a superimposed image.  The superimposed image includes the road lines, including the centerline and overlaps and replaces the actual centerline.  See Figure 2.  Otaka discloses that this feature allows for the driver of the vehicle visualize the road lines when they are covered by snow, thereby reducing the need for guessing by the driver and reducing the burden on the driver.  See paragraphs 0024-0025.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Morimoto and Shingo to obtain the image data captured in the past in fine or cloudy weather when current weather around the vehicle with the occupant is rain or snow, and to display a centerline based on the image data by overlapping or replacing an actual centerline for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 17, 2022